UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):May 23, 2011 H&R BLOCK, INC. (Exact name of registrant as specified in charter) Missouri (State of Incorporation) 1-6089 (Commission File Number) 44-0607856 (I.R.S. Employer Identification Number) One H&R Block Way, Kansas City, MO 64105 (Address of Principal Executive Offices)(Zip Code) (816) 854-3000 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events On May 23, 2011, H&R Block, Inc. (the “Company”) issued a press release regarding the Department of Justice’s filing of an antitrust lawsuit to block the proposed acquisition by the Company of all the outstanding shares of 2SS Holdings, Inc., the developer of TaxACT digital tax preparation solutions.A copy of the press release is furnished as Exhibit 99.1 to this Current Report on Form 8-K. Item 9.01.Financial Statements and Exhibits (d) Exhibits Exhibit Number Description Press Release Issued May 23, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 27, 2011 H&R BLOCK, INC. By:/s/ Andrew J. Somora Andrew J. Somora Secretary EXHIBIT INDEX Exhibit 99.1Press Release Issued May 23, 2011.
